DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on April 28, 2021 have been entered. Claims 1, 3, 13, and 18-20 have been amended. Claims 2 and 11 have been previously canceled. Claims 12 and 14 have been canceled. Claims 1, 3-10, and 12-20 are still pending in this application, with claims 1, 19 and 20 being independent.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claim(s) 1, 3-10, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 20090066725 A1), referred herein as Nogami in view of Weising et al. (US 20110216060 A1), referred herein as Weising in view of QIN et al. (WO 2018000200 A1), referred herein as QIN (cited in English by Google Translator), further in view of Ambrus et al. (US 20120309532 A1), referred herein as Ambrus.
Regarding Claim 1, Nogami teaches a display control apparatus, comprising (Nogami Abs: An information-processing apparatus determines whether a stimulation generation unit and a background virtual object contact each other based on position and orientation information about the stimulation generation unit and position and orientation information about the background virtual object):
a processor configured to (Nogami FIG2.201: CPU):
control display of a first object corresponding to an operating body in a display region, wherein the control of the display of the first object is based on a position of the operating body and a viewpoint position of a user (Nogami [0139] A line-of-sight direction vector 68 is indicated by an orientation component of the position and orientation information about the HMD 100; [0140] a viewpoint 69 of the user 1 indicates a point having a position and orientation measured by the position and orientation sensor 400 as the position and orientation of the HMD 100 in the state where the HMD 100 is in the position and orientation illustrated in FIG. 5. A region virtual object 311 is 
control display of a second object Nogami [0140] A region virtual object 312 is disposed according to the position and orientation of the stimulation generation unit 11; [0141] Here, in the example illustrated in FIG. 6, each of the region virtual objects 311 and 312 is a virtual object generated by imitating a shape of the stimulation generation units 10 and 11 corresponding thereto. The region virtual objects 311 and 312 can have any other form. However, it is desirable that the region virtual object is a virtual object generated by imitating the shape of the corresponding stimulation generation unit or a virtual object generated by imitating the shape of the region of the body of a user who wears the corresponding stimulation generation unit).
But Nogami does not teach:
a viewpoint position of a user in a space in which the display region is installed, and the first object is displayed in the display region at a point of intersection of an extension line of the viewpoint position of the user and the position of the operating body with a plane formed by the display region;
display the second object toward a display position of the first object; and 
control a display position of the second object such that the second object extends from a specific position in the display region to the first object in the display region, wherein the specific position in the display region corresponds to a position of the user in a space in which the display region is installed; and control a size of the second object based on a distance between the display region and the user.

display the second object toward a display position of the first object (Weising [0049] With a calibrated multi-camera technique it is possible to determine the position of a hand or an arm to enable players to "reach" into an augmented reality scene and interact with game objects (chess pieces)); and 
control a display position of the second object such that the second object extends from a specific position in the display region to the first object in the display region (Weising [0050] A depth-camera can also be used to obtain three-dimensional information. In other embodiment, cameras from multiple devices are used to determine hand 306 location, as discussed below in reference to FIG. 4. While holding portable 302 in one hand, players peer through screen 304 and reach into the play area that is being generated for them to touch 3D game objects and environments), 
wherein the specific position in the display region corresponds to a position of the user in a space in which the display region is installed (Weising [0052] FIG. 4 depicts a multi-player virtual reality game, according to one embodiment. When calibrated positional and image analysis data is combined with high speed connectivity, positional and game information can be exchanged between each of the devices that choose to participate in a shared-space game experience. This allows each player's system access to the camera view and positional information from all other players to synchronize their calibrated positions and share a virtual space, also referred to as shared space, together).

Doing so would create a "realistic" virtual reality experience for multiplayers interaction in a virtual or augmented reality system.
QIN discloses a terminal by detecting the finger or arm direction to assist in determining the execution object of the voice command, which is analogous to the present patent application. QIN teaches a viewpoint position of a user in a space in which the display region is installed, and the first object is displayed in the display region at a point of intersection of an extension line of the viewpoint position of the user and the position of the operating body with a plane formed by the display region (QIN FIG5.505; pn 8, ll13-16: in step 505, as straight and reverse extension position from the target object to the finger tip position, plane intersects the where the intersection point of the straight line with the eye to position the main sight eye position, in the subsequent gesture location, as the eye to main sight eye position. said cross point may coincide with one eye of a user, it is also possible with the position of any one eye are not overlapped, when the intersection point does not coincide with the eye, as eye position equivalent to the intersection point, to meet user pointing habits)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Nogami in view of Weising to incorporate the teachings of QIN, and applying the method of detecting the direction of finger or an arm 
Doing so would provide an operation that is more suitable for the user's habit and quicker response for multiplayers interaction in a virtual or augmented reality system.
Furthermore, Ambrus discloses a system and method are disclosed relating to a pipeline for generating a computer model of a target user, including a hand model of the user's hands and fingers, captured by an image sensor in a NUI system, which is analogous to the present patent application. Ambrus teaches control a size of the second object based on a distance between the display region and the user (Ambrus [0063] hand segmentation in the depth image may be performed using a topographical search of the depth image around the hand joints, locating nearby local extrema in the depth image as candidates for finger tips. The image segmentation engine 194 then segments the rest of the hand by taking into account a body size scaling factor as determined from the estimated skeleton; [0073] One filter may be referred to as a pixel classifier, which will now be described with reference to the flowchart of FIG. 9, the decision tree of FIG. 10 and the illustrations of FIGS. 11-14. In step 240, a pixel in the foreground of the segmented image is selected. These are the pixels at least nominally believed to be part of the user's hand. A box of predefined size is taken around the selected pixel, with the selected pixel at the center. In embodiments, the size of the box may be selected to be 1.5 times the width of a normalized finger. A "normalized finger" is the finger of the user which has been adjusted to a normalized size based on the size of the skeletal model and a detected distance of the user from the capture device 20. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Nogami in view of Weising further in view of QIN to incorporate the teachings of Ambrus, and applying the method of identifying the size and positions of his or her body parts including hands and fingers within the field of view, as taught by Ambrus into the method for controlling a stimulation based on a result of a determination as to whether a user has consciously performed contact with a virtual object.
Doing so would increase the interactivity of a user with a NUI system, and present simpler and more intuitive interface to a user for the apparatus and method of a display control.

Regarding Claim 3, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 1, and further teaches wherein the second object corresponds to a supporting body, the supporting body is associated with the user and supports the operating body (Nogami [0138] Referring to FIG. 5, The stimulation generation unit 10 is mounted on the hand of the user 1 as described above. The stimulation generation unit 11 is mounted on the elbow of the user 1. A plurality of markers 40 is provided on each of the stimulation generation units 10 and 11), and
the processor is further configured to control the display of the second object based on a position of the supporting body (Nogami [0141] Here, in the example 

Regarding Claim 4, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 3, and further teaches wherein the processor is further configured to control the display of the second object based a relation between the display position of the first object in the display region and the position of the supporting body (Nogami [0058] in FIG. 1, the stimulation generation units 10, 11, and 12 are mounted at the hand, the elbow, and the knee of the user 1, respectively; [0140] A region virtual object 311 is disposed according to the position and orientation of the stimulation generation unit 10. A region virtual object 312 is disposed according to the position and orientation of the stimulation generation unit 11).

Regarding Claim 5, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 3, and further teaches wherein the processor is further configured to estimate the position of the supporting body based on information obtained by detecting of a skeleton of the user (Ambrus [0006] a skeletal recognition engine for recognizing a skeleton of a user from received Same motivation as Claim 1 applies here.

Regarding Claim 6, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 1, but does not teach, however Ambrus teaches wherein the position of the user in the space is identical to the viewpoint position of the user (Ambrus [0037] determining a state of a hand of a user. For example, the action of closing and opening the hand may be used by such systems for triggering events such as selecting, engaging, or grabbing and dragging objects, e.g., object 27 (FIG. 1C), on the screen). Same motivation as Claim 1 applies here.

Regarding Claim 7, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 1, but does not teach, however Ambrus teaches wherein the processor is further configured to control the dispay of the second object based on a positional relation of a plurality of users (Ambrus [0033] The system 10 further includes a capture device 20 for capturing image and audio data relating to one or more users and/or objects sensed by the capture device. In embodiments, the capture device 20 may be used to capture information Same motivation as Claim 1 applies here.


Regarding Claim 8, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 7 and further teaches wherein the positional relation of the plurality of users includes a density of the plurality of users (Weising [0052] FIG. 4 depicts a multi-player virtual reality game, according to one embodiment. When calibrated positional and image analysis data is combined with high speed connectivity, positional and game information can be exchanged between each of the devices that choose to participate in a shared-space game experience. This allows each player's system access to the camera view and positional information from all other players to synchronize their calibrated positions and share a virtual space, also referred to as shared space, together; [0056] FIG. 5 illustrates one embodiment of a calibration method for a multi-player environment. As previously described, the positional information gained from the devices sensors (accelerometers, GPS, compass, depth-cam, etc.) is transmitted to other linked devices to enhance the collaboratively maintained data in the virtual space. In one embodiment for creating a common shared space synchronized to a common reference point 502, a first player 504A synchronizes her device into the 3D space with respect to reference point 502. Same motivation as Claim 1 applies here.

Regarding Claim 9, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 7 and further teaches wherein the positional relation of the plurality of the users includes an arrangement of the plurality of users (Weising [0073] Each player sees his view as an augmented reality that fades into a virtual reality fog as the view crosses over into the other player's scene. All movements for each player are still tracked relative to the synchronized calibrated positions for both devices. The game inserts the virtual chess board on top of the table offering a 3D experience. As previously described, the portable device can move around to change the viewing angle and see the board from a different perspective, such as from the top, the side, the opponent's view, etc). Same motivation as Claim 1 applies here.

Regarding Claim 10, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 1, but does not teach, however Ambrus teaches wherein the processor is further configured to control the display of the second object based on a density of the dirst object (Ambrus [0033] The system 10 further includes a capture device 20 for capturing image and audio data relating to one or more users and/or objects sensed by the capture device. In embodiments, the capture device 20 may be used to capture information relating to body and hand movements and/or gestures and speech of one or more users, which Same motivation as Claim 1 applies here.

Regarding Claim 13, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 12, and further teaches wherein the processor is further configured to control of a height of the second object in a virtual space displayed in the display region (Nogami [0141] the scope or area of a virtual object available for verification with a tactile sense may be restricted even in the case where the virtual object to be designed is expressed in a VR system or an MR system that can provide a sense of an actual size). Size normally including height and with that anticipates height of a virtual object.

Regarding Claim 15, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 1, and further teaches wherein the processor is further configured to display the second object to extend from a contour of the display region (Nogami [0156] determines whether the position included in the positional information about each region virtual object that has been determined to contact the background virtual object is inside the view volume (within the attention range); [0158] On the other hand, if it is determined in step S7001 that the 

Regarding Claim 16, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 1, but does not teach, however Ambrus teaches wherein the processor is further configured to estimate the viewpoint position of the user based on information obtained by detection of a skeleton of the user (Ambrus [0057] The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members. Exemplary skeletal model 80 and exemplary skeletal model 82 are shown in FIGS. 4 and 5, respectively. FIG. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33. FIG. 5 shows a skeletal model 82 as viewed from a skewed view, also with joints j1 through j33).  Same motivation as Claim 1 applies here.

Regarding Claim 17, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 1, and further teaches wherein the processor is further configured to control a size of the first object based on: distance between the viewpoint position of the user, and a distance between the position of the operating body and a position of the display region (Nogami [0145] In the example illustrated in FIG. 6, the view volume 55 includes the horizontal and vertical angles of view of the HMD 100 and two planes orthogonal to the line-of-sight direction vector 68. The two planes include a plane positioned closer to the viewpoint 69 (a front 

Regarding Claim 18, Nogami in view of Weising in view of QIN further in view of Ambrus teaches the display control apparatus according to claim 1, and further teaches wherein the processor is further configured to control display of a screen related to a virtual reality (VR) space in the display region based on the position of the operating body and the viewpoint position of the user (Nogami [0142] This is because it is useful, in increasing the degree of reality of the interference determination processing; [0139] Moreover, the position and orientation sensor 400 monitors each of the markers 40. A line-of-sight direction vector 68 is indicated by an orientation component of the position and orientation information about the HMD 100. The line-of-sight direction vector 68 is a vector whose initial point is taken at a position indicated by a position component of the position and orientation information about the HMD 100).

Regarding Claim 19, Nogami in view of Weising in view of QIN further in view of Ambrus teaches a display control method (Nogami Abs: An information-processing apparatus determines whether a stimulation generation unit and a background virtual object contact each other based on position and orientation information about the stimulation generation unit and position and orientation information about the background virtual object; [0002] The present invention relates to an information-
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, Nogami in view of Weising in view of QIN further in view of Ambrus teaches an non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations (Nogami Abs: An information-processing apparatus determines whether a stimulation generation unit and a background virtual object contact each other based on position and orientation information about the stimulation generation unit and position and orientation information about the background virtual object; [0083] A central processing unit (CPU) 201 uses a program and data stored on a random access memory (RAM) 202 or a read-only memory (ROM) 203 to control the operation of the calculation processing apparatus 200):
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant's arguments filed on April 28, 2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1, 19 and 20 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
	On pages 12-14 of Applicant’s Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611